UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4200



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY AYENI JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CR-
96-458-WMN)


Submitted:   August 19, 1997          Decided:   September 12, 1997


Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph O. Gregory, Sr., Baltimore, Maryland; M. Christina
Gutierrez, Baltimore, Maryland, for Appellant. Lynne A. Battaglia,
United States Attorney, Robert R. Harding, Assistant United States
Attorney, Jamie M. Bennett, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Jones appeals the district court's denial of his

motion to amend his pretrial confinement conditions. We have juris-

diction under 28 U.S.C. § 1291 (1994). See 18 U.S.C. § 3145(c)
(1994). Specifically, Jones sought to be transferred back to Balti-

more, Maryland, from FCI Allenwood in Pennsylvania. Jones is facing

a possible death sentence as a result of his pending charges. We

affirm.

     We review the district court’s ruling for clear error. See

United States v. Clark, 865 F.2d 1433, 1437 (4th Cir. 1989). We

find that Jones has not shown actual prejudice to his Sixth Amend-

ment right to counsel and this precludes the granting of relief on

that basis. See Ervin v. Busby, 992 F.2d 147, 150 (8th Cir. 1993).

We are also unpersuaded that the district court clearly erred by

not holding a hearing or by not otherwise giving Jones an oppor-

tunity to respond to the government's opposition to his motion. We
therefore affirm the district court's order.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2